Citation Nr: 1602467	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-09 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for fibromyositis, including sore joints, muscle spasm, and numbness of the arms and legs.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for chronic fatigue syndrome.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for arthritis of the cervical spine.  

7. Entitlement to service connection for a disability manifested by dizziness.  

8. Entitlement to an increased rating for PTSD, to include the propriety of the reduction of the evaluation from 50 percent to 30 percent disabling, effective June 1, 2014.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1988 to February 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for fibromyositis, including sore joints, muscle spasm, and numbness of the arms and legs; chronic fatigue syndrome; a low back disorder; arthritis of the cervical spine; a disability manifested by dizziness; and the issue of an increased rating for PTSD, to include the propriety of the reduction of the rating from 50 percent to 30 percent disabling, effective June 1, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  Tinnitus was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

3.  Service connection for fibromyositis, including sore joints, muscle spasm, and numbness of the arms and legs, was last denied by the RO in a March 1998 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the March 1998 decision denying service connection for fibromyositis, including sore joints, muscle spasm, and numbness of the arms and legs, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

5.  Service connection for chronic fatigue syndrome was last denied by the RO in a March 1998 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal. 

6.  Since the March 1998 decision denying service connection for chronic fatigue syndrome, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Tinnitus was neither incurred in nor aggravated by service nor may it be presumed to have been. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The additional evidence received subsequent to the March 1998 decision of the RO that denied service connection for fibromyositis, including sore joints, muscle spasm, and numbness of the arms and legs, is new and material; thus, the claim for service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The additional evidence received subsequent to the March 1998 decision of the RO that denied service connection for chronic fatigue syndrome is new and material; thus, the claim for service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  September and November 2013 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist relative to the claims decided herein, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in November 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran and his representative have argued that the examiner who conducted the VA audiometric examination did not provide an adequate rationale, the Board finds the rationale adequate for rating purposes, as discussed further herein.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss and tinnitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Bilateral Hearing Loss

The Veteran claims service connection for bilateral hearing loss that he believes is the result of his service as an artillery crewman while on active duty.  The Board notes that the Veteran's service personnel records show that his military occupational specialty was as an artillery crewman and that he was exposed to acoustic trauma of artillery fire during service.  During the Board hearing in February 2015, the Veteran testified that he was exposed to significant acoustic trauma from artillery fire, which he believes caused his hearing loss and tinnitus.  After review of the evidence, the Board finds that there is no basis for the establishment of service connection for bilateral hearing loss.  

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Impaired hearing will be considered to be a disability when any of the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran underwent an audiometric examination for entry into active duty in January 1988.  At that time, pure tone thresholds were noted to be as follows:

Hertz
500
1000
2000
3000
4000

Right ear
15
5
5
20
15

Left ear
10
5
10
15
15


An audiometric examination was conducted by VA November 2013.  At that time, audiometric examination showed pure tone thresholds to be as follows:

Hertz
500
1000
2000
3000
4000


Right ear
20
20
20
20
35


Left ear
25
25
20
15
20



Speech discrimination scores were noted to be 92 percent correct in the right ear and 82 percent correct in the left ear.  The examiner noted that Veteran had sensorineural hearing loss in the right ear and normal hearing in the left ear.  It was indicated that the Veteran might have a pure tone hearing loss that did not meet the VA criteria for hearing impairment.  It was noted that the Veteran did serve in the army as a Canon Crewmember, which did have a high probability of hazardous noise exposure, but that a review of the treatment records shows that, after considering the hearing thresholds obtained in service and the current hearing thresholds, they were not significantly different.  As there were no speech recognition scores recorded in service, there is no way to see if those readings had appreciably changed.  Because there were no significant changes in hearing sensitivity seen in the pure tones, it was less likely than not that the Veteran sustained a hearing loss from military service.  

Regarding the claim of service connection for hearing loss, the Board notes that the Veteran did not manifest hearing loss during service or within one year thereafter.  While he now manifests hearing impairment by VA criteria through speech recognition scores only, he does not manifest VA hearing impairment on pure tone thresholds.  The examiner's opinion, that the Veteran's hearing loss is not the result of service despite the exposure to the acoustic trauma of artillery fire, is supported by the rationale that the current pure tones thresholds were not appreciably different from those recorded at the time of entry into active duty.  This rationale is clearly supported by the thresholds noted in 1988 and 2013, which did not meet the VA criteria for hearing impairment.  While speech recognition scores show that the Veteran does manifest a hearing loss, given the negative nexus opinion that is supported by an adequate rationale, the Board finds no basis for the establishment of service connection.  The Veteran has asserted that his hearing loss is related to inservice noise exposure.  Nevertheless, the Board points out that hearing loss was not "noted" during military service.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Here, there is no notation of any hearing loss during service and no basis for a grant of service connection based on inservice incurrence, on a direct or presumptive basis, or on the basis of continuity of symptomatology.  

Here, the Veteran is competent to report the inservice presence of injury (acoustic trauma), because he is competent to report what comes to him through his senses.  However, in the present case, his inservice acoustic trauma has been conceded.  Nevertheless, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that such an etiology opinion is beyond the competence of a lay person and requires medical knowledge and expertise, which the Veteran is not shown to possess.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Tinnitus

The Veteran claims service connection for tinnitus that he believes is the result of his service as an artillery crewman while on active duty.  As noted, the Veteran's service personnel records show that his military occupational specialty was as an artillery crewman and that he was exposed to acoustic trauma of artillery fire during service.  During the Board hearing in February 2015, the Veteran testified that he was exposed to significant acoustic trauma from artillery fire, which he believes caused his tinnitus.  After review of the evidence, the Board finds that there is no basis for the establishment of service connection.  

Review of the Veteran's STRs show no complaints or manifestations of tinnitus during service.  Private treatment records dated in February and March 1993 show no complaints of "ear noises."  

On examination by VA in November 2013, the Veteran reported constant ringing tinnitus, bilaterally, but could not remember when this started.  The examiner rendered an opinion that the etiology of the tinnitus was less likely than not caused by or the result of military noise exposure.  The rationale was that, despite the Veteran's service as an artillery crewman with the high probability of hazardous noise exposure, there were no reports of tinnitus in military service and no valid audiometric data to establish a threshold shift while he was in service.  As such, it was less likely than not that the Veteran's tinnitus was the result of military noise exposure.  

As noted, the Veteran had no complaints of tinnitus during service or within one year thereafter.  Neither is there a nexus opinion that establishes a relationship between any current tinnitus and military noise exposure.  As such, there is no basis for the establishment of service connection.  As to any argument of continuity of symptomatology, the Board notes that tinnitus was not "noted" during service.  He specifically denied the presence of "ear noises" upon examination in February 1993.  On VA examination in November 2013, he could not remember when his tinnitus started.  Under these circumstances, the Board does not find that continuity of symptomatology of a chronic disease has been established.

Here, the Veteran is competent to report the inservice presence of injury (acoustic trauma), because he is competent to report what comes to him through his senses.  However, in the present case, his inservice acoustic trauma has been conceded.  Nevertheless, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current tinnitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that such an etiology opinion is beyond the competence of a lay person and requires medical knowledge and expertise, which the Veteran is not shown to possess.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Reopening Claims of Service Connection 

Service connection for fibromyositis, including sore joints, muscle spasm, and numbness of the arms and legs; as well as chronic fatigue syndrome, was denied by the RO in October 1997 and March 1998 rating decisions on the basis that fibromyositis and chronic fatigue syndrome were not manifested during service, and could not be presumed as being the result of service in the Persian Gulf as they were diagnosed illnesses.  The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Where there is an intervening change in law or regulation that creates a new basis of entitlement to the benefit, the claim may be reviewed on a de novo basis.  Spencer v. Brown, 4 Vet. App. 283 (1993).  

Service connection may be granted to a Persian Gulf War Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  Chronic fatigue syndrome is listed as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1).  

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); (b)(2); 38 C.F.R. § 3.317 (a)(1)(i); 76 Fed. Reg. 81834 -01 (Dec. 29, 2011).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C.A. §§ 1117(g)(1),(4),(5); 38 C.F.R. § 3.317 (b)(1),(4),(5).  

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976  (2000), amended various provisions of 38 U.S.C.A. §§ 1117 , 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection. "Entitlement to service connection is possible for both (1) chronic fatigue syndrome as a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms and (2) fatigue as a sign or symptom which may be a manifestation of undiagnosed illness or a chronic multisymptom illness.  

Review of the Veteran's STRs shows no complaints of fibromyositis or chronic fatigue syndrome while he was on active duty, but fibromyositis was manifested on VA examination in 1996 at which time generalized fatigue of unknown etiology was also noted.  As noted, these disabilities were denied service connection by rating decisions in 1997 and 1998.  Subsequent to these denials, the law regarding disabilities that may be presumed as being the result of service in the Persian Gulf were amended to specifically include fibromyalgia and chronic fatigue syndrome.  While VA examiners in November 2013 found no evidence of either fibromyalgia or chronic fatigue syndrome, a VA physician in February 2015 assessed the Veteran as having both Gulf War syndrome and fibromyalgia.  The Veteran has submitted literature that states that fibromyositis is simply an old description of what is now called fibromyalgia.  In view of the change in law subsequent to the 1998 denials and the findings of the February 2015 examiner, the Board finds that the issues have been reopened and must now be reviewed on a de novo basis.  To this extent, the appeal is allowed.   


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

New and material evidence having been received, the claim of service connection for fibromyositis, including sore joints, muscle spasm, and numbness of the arms and legs, is reopened.  To this extent, the claim is granted.  

New and material evidence having been received, the claim of service connection for chronic fatigue syndrome is reopened.  To this extent, the claim is granted.  


REMAND

Regarding the issues of service connection for low back and cervical spine disabilities, the Board finds that further development is necessary prior to appellate consideration.  In this regard, it is noted that during the Board hearing in February 2015, the Veteran testified that he had recently received treatment from a private chiropractor.  These records may be of probative value and should be obtained prior to appellate consideration.  The duty to assist includes obtaining all private and governmental records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As such, the case should be remanded for this development.  

Regarding the issues of service connection for dizziness, fibromyositis and chronic fatigue syndrome, the Board notes that these disorders may be presumed as being due to service in the Persian Gulf.  While the Veteran has been examined by VA in November 2013 when no fibromyalgia or chronic fatigue syndrome was found, the February 2015 assessments could be interpreted as showing each disability.  Where there is a wide diversity of medical opinion, an additional examination should be performed.  Cousino v. Derwinski, 1 Vet. App. 536 (1991).  Under these circumstances the matter must be remanded for additional development.  The Board notes that the Veteran has not been examined for a disability manifested by dizziness.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Finally, regarding the issues related to the Veteran's PTSD ratings, the Board notes that during testimony in February 2015, he and his spouse testified that his disability had worsened.  Moreover, in the most recent VA examination, in July 2014, the examiner stated that the Veteran's symptom checklist was incomplete and it was not possible to give detailed explanations of the Veteran's mental health symptoms.  As such, an additional examination is found to be warranted.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, The AOJ should contact the Veteran's private chiropractor as well as the VAMC and request copies, for association with the claims folder, of any and all records of treatment that the Veteran has recently received.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any fibromyalgia, fibromyositis, chronic fatigue syndrome and disability manifested by dizziness.   The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any of these disorders is currently manifested and for any disorder that is not an undiagnosed illness, whether such disorder may be related to service.  The claims file should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a VA mental disorders examination for the purpose of ascertaining the severity of his service-connected PTSD.  All necessary special studies or tests are to be accomplished.  The claims file should be made available to the examiner for review in connection with the examination.  For any psychiatric disorder(s) other than PTSD that are identified, the examiner should state what, if any, additional disability is associated with those disabilities.  All opinions should be supported by a written rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The claims should be readjudicated.  If any claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


